Citation Nr: 0640058	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to higher evaluations for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
November 16, 2000, and as 50 percent disabling from March 31, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Service connection for PTSD was granted by a March 
2001 rating decision with a 10 percent disability rating made 
effective from November 16, 2000.  In June 2001 the veteran 
submitted a notice of disagreement (NOD) as to the disability 
rating assigned.  A statement of the case (SOC) and rating 
decision were issued in September 2001 which increased the 
veteran's disability rating to 30 percent effective November 
16, 2000.  The veteran submitted a NOD as to the disability 
rating in June 2002.  A SOC was issued in April 2003 and a 
substantive appeal was submitted in July 2003.  A 
supplemental statement of the case (SSOC) and rating decision 
were issued in April 2004, which increased the veteran's 
disability rating to 50 percent effective from March 31, 
2003.  

The veteran testified at a video conference hearing before 
the Board in October 2004.  The veteran's case was remanded 
to the RO for additional development in December 2005.  The 
case is again before the Board for appellate review.  

The Board notes that the Acting Veterans Law Judge who 
conducted the October 2004 hearing is no longer employed at 
the Board.  The Board sent the veteran a letter in November 
2005 and advised him of this fact.  The Board informed the 
veteran that the hearing transcript from the October 2004 
hearing was a part of the appellate record and could be used 
to decide his case unless he desired another hearing.  The 
veteran responded the same month and informed the Board that 
he did not desire another hearing.  




FINDINGS OF FACT

1.  From November 16, 2000, to March 31, 2003, the veteran's 
PTSD was manifested by no more occupational and social 
impairment than that which caused occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  From March 31, 2003, the veteran's PTSD has been 
manifested by occupational and social impairment that has 
caused deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from November 16, 2000, to March 31, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met from March 31, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was afforded a VA examination in March 2001.  He 
reported that he was a helicopter crew chief while serving in 
Vietnam.  He said as a crew chief he was required to carry a 
lot of injured and dead Americans which affected his sleep.  
He said that when he gets depressed he avoids talking about 
his combat experiences.  The veteran reported excessive 
drinking following his return from Vietnam.  The veteran said 
he drank to intoxication once a week.  The veteran reported 
that he was in counseling and took medication to help him 
control his anger, depression, and nightmares.  The veteran 
said he was married to his first wife for nineteen years and 
that his marriage ended in divorce because of his poor sleep, 
his irritability, and his anger.  He said he hit his wife 
once.  He reported that he had four children with his first 
wife.  He said he was remarried.  He said his second wife is 
very supportive.  The veteran reported that he usually stayed 
home and watched sports.  He noted that he does at times go 
fishing and that he has four or five friends with whom he 
socialized.  He said he was self-employed as an investigator 
for an attorney's office.  He said he also had a bail bond 
business with his brother-in-law.  He said he usually got 
along well with clients.  The veteran reported poor sleep.  
He said he usually slept four to five hours intermittently.  
He said he usually woke with nightmares about Vietnam daily.  
He reported that he was easily irritated.  He said he does 
not like to talk about Vietnam.  He said when he gets nervous 
he gets depressed and that at times he does not have adequate 
energy to work.  The examiner reported that the veteran was 
dressed in a business suit.  The examiner said that the 
veteran was very cooperative but that his mood appeared 
mildly depressed and anxious.  The veteran maintained good 
eye contact.  There was no evidence of any auditory or visual 
hallucinations.  The veteran was not delusional.  The 
veteran's affect was appropriate.  The veteran was alert and 
oriented to person, place and time.  The veteran had some 
difficulty concentrating on serial sevens.  The veteran was 
not suicidal or assaultive.  The veteran was noted to have 
recurrent intrusive thoughts about Vietnam.  The veteran's 
insight and judgment were noted to be fair.  The veteran's 
memory for recent and remote events was intact.  His judgment 
and insight were noted to be fair.  The examiner assigned the 
veteran global assessment of functioning (GAF) score of 70.  
The veteran was diagnosed with PTSD.

Associated with the claims file are private treatment records 
from J. Justice, M.S., L.P.C., dated from November 2000 to 
February 2006.  In November 2000 the veteran reported 
numerous traumas while stationed in Vietnam.  He said he was 
involved in almost daily combat assaults and was fired upon 
within a couple of hours of arriving in Vietnam.  He said he 
had to pick up many bodies as a helicopter crew chief in 
Vietnam.  The veteran was noted to have started a bail bond 
business in 1972 where he continues to work.  He also 
reported that he did private investigation for attorneys.  He 
reported trying to camouflage his symptoms of depression and 
anxiety.  He reported chronic sleep disturbance and cold 
sweats.  He said he had difficulty maintaining sleep and 
difficulty with early awakenings.  He reported occasional 
nightmares and bad dreams about Vietnam.  He reported being 
hypervigilant.  He said he is very suspicious of other people 
and has difficulty trusting other people.  He reports 
occasional flashbacks and intrusion of thought.  He said he 
had tendencies to engage in risk taking behavior.  He 
reported difficulty with anger and irritability.  He said he 
had occasional suicidal ideations.  The examiner diagnosed 
the veteran with PTSD with mild to moderate symptoms and he 
assigned the veteran a GAF score of 65.  The examiner noted 
that the veteran had occasional impaired judgment and 
impaired abstract thinking with disturbance of mood and 
motivation and difficulty establishing and maintaining long-
term, meaningful relations.  

In December 2000 the veteran reported continued chronic sleep 
disturbance and nightmares three to four times a week.  He 
said he also experiences survivor's guilt.  He was noted to 
be on prescribed anti-depressant medication.  Similar 
findings were reported in January 2001 and February 2001.  
The veteran was also noted to be tearful at one session.  A 
psychological assessment dated in April 2001 revealed that 
the veteran reported that he was "anti-establishment" after 
returning from Vietnam.  Mr. Justice said that the veteran 
committed to have his PTSD treated and has accepted his 
disorder and understands that there is no cure, only 
treatment to assist in stabilizing and maintaining his 
functioning.  The veteran was noted to be taking medication 
for his PTSD.  Mr. Justice noted that the veteran understood 
the significance of managing his symptoms and avoiding more 
intensive psychiatric intervention.  Mr. Justice said that 
the veteran experienced occasional decreases in work 
efficiency with intermittent periods of inability to perform 
occupational task (although he generally functions 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood which the veteran indicated was more problematic when he 
experienced stimuli that triggered or cued the moods and 
intensified his depression.  The examiner also reported 
generalized anxiety and panic attacks.  The veteran reported 
chronic restlessness, uneasiness, and difficulty when he is 
in environments which he felt was close quarters because he 
felt caged in.  The veteran was noted to also experience 
symptoms associated with suspiciousness and difficulty with 
trust.  The veteran reported panic attacks once per week or 
more.  The veteran also reported chronic sleep impairment 
because he frequently awoke scared and frightened.  He 
reported cold sweats and chronic bad dreams and nightmares 
associated with Vietnam and his war trauma and experiences.  
The veteran reported mild to moderate memory loss, such as 
forgetting names, directions, and recent events.  

In May 2001 the examiner noted that the veteran had virtually 
all the classic symptoms of PTSD with delayed onset and that 
his symptoms have interfered with the veteran's functioning 
within his home, family, employment, and community.  The 
veteran was noted to be tearful when asked about his suicidal 
ideations.  He reported significant memory impairment.  He 
also reported problems with irritability and anger.  The 
veteran reported decreased physical and social activity.  He 
said the war in Iraq exacerbated his ruminative and obsessive 
thoughts.  Similar findings were reported in June 2001, 
August 2001, and September 2001, October 2001, November 2001, 
December 2001.  Also, in September 2001 and October 2001 the 
examiner noted that the veteran felt that his PTSD was 
interfering with his functioning within his home and family, 
employment, and community.  The veteran said the terrorist 
attack on the United States triggered more frequent 
ruminations and obsessions.  In December 2001, the veteran 
reported that the television coverage of the war on terrorism 
acted as a trigger for his symptoms.  In January 2002, 
February 2002, April 2002, May 2002, July 2002, August 2002, 
September 2002, October 2002, December 2002, January 2003, 
and February 2003 the veteran reported chronic depression and 
difficulty with irritability and anger.  He reported some 
difficulty with his employment as a bail bondsman.  The war 
in Afghanistan was noted to serve as a trigger for frequent 
ruminations and obsessive thoughts about the veteran's 
traumas.  He reported occasional suicidal ideations and 
suicidal ideations and hypervigilance.  He also reported 
flashbacks, startle responses, and avoidance symptoms.  The 
veteran reported difficulty relating to people particularly 
people whom he perceives as authority figures, which affected 
his ability to maintain suitable employment.  He also 
reported feelings of survivor's guilt.  In April 2003 the 
veteran reported chronic sleep disturbance with fatigue and 
irritability.  He reported difficulty interacting with other 
people and he said he had a tendency to isolate himself.  He 
reported decreased physical and social activity.  He reported 
anxiety, panic attacks, and hypervigilance.  

In May 2003 the veteran was noted to have difficulty with 
irritability and anger, panic attacks, hypervigilance, and 
flashbacks.  He reported feelings of survivor's guilt.  In 
June 2003 the veteran was noted to be tearful. He reported 
significant depression and anxiety.  Mr. Justice said the 
veteran had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideations, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Other findings were 
similar to those in August 2003, September 2003, October 2003 
and November 2003.  At those times the veteran reported 
chronic depression.  He said he occasionally experienced 
suicidal ideations.  He also reported generalized anxiety and 
panic attacks four to five times per week.  He said he had 
chronic sleep disturbance with frequent nightmares, night 
terrors, and bad dreams.  He reported increased irritability 
and hypervigilance.  Mr. Justice said the veteran experienced 
paranoia associated with persecution.  The veteran was noted 
to have difficulty relating to other people including his 
wife and family resulting in a tendency to isolate.  He said 
he had difficulty with trust issues.  The veteran reported 
significant memory impairment and difficulty performing 
routine tasks.  The veteran also reported auditory 
hallucinations or thoughts in his head regarding his Vietnam 
traumas.  He reported significant memory loss and difficulty 
with focus and concentration.  He said he had difficulty with 
daily functioning and routine tasks.  He said he was 
estranged from his second wife.  He said he was unable to 
speak to her about his war traumas and experiences in 
Vietnam.  He also said he felt survivor's guilt.  The veteran 
was noted to have chronic sleep disorder, bad dreams, and 
panic attacks triggered by the war in Iraq in December 2003.  
He was noted to be on medication for his symptoms.  

The veteran was afforded another VA examination in March 
2003.  The veteran reported depression, poor sleep, anxiety, 
and poor relationships.  He said he was married with 
difficulties.  He said he was separated from his wife for the 
past three years due to his anger and mood swings.  He 
reported that he occasionally worked at his bail bonding 
company.  He said he was mainly a passive partner in the 
business, he allowed his brother-in-law to run the company, 
and that he seldom went into the office.  He denied any 
hospitalizations related to his PTSD.  He reported that he 
was in private counseling for the past two and a half years.  
He said he was on medications for depression and sleep.  He 
said that his marital problems had gotten significantly worse 
since his last examination.  He said he drank an occasional 
beer but that he did not drink much because he got a driving 
under the influence (DUI) charge ten years prior.  The 
veteran said he had crying spells, which occurred less often 
than in the past.  He reported poor sleep because he only 
slept for two to three hours per night due to nightmares and 
flashbacks.  He said he woke in cold sweats.  He said the war 
in Iraq has not helped.  He reported that he avoided people 
and crowds.  He denied any current hobbies.  He reported 
survivor's guilt.  He also reported guilt about the demise of 
his first marriage and his failure to rear his children.  He 
said he talked to his brother about his Vietnam experiences 
occasionally because his brother is also a Vietnam veteran.  
The examiner reported that the veteran was dressed in jeans 
and a baseball cap.  He maintained good eye contact during 
his examination.  His affect was flat with depressed mood.  
He became very tearful when discussing his Vietnam 
experiences.  The veteran was noted to be oriented to people, 
place, time, and situation.  His attention skills were noted 
to be grossly intact.  The veteran's speech was noted to be 
clear, relevant, and coherent but his pace was monotone.  He 
denied any suicidal or homicidal ideations or intent.  The 
examiner said the veteran's symptoms included nightmares 
about Vietnam.  He said the veteran had flashbacks triggered 
by certain odors.  He said the veteran had occasional 
intrusive images and thoughts of Vietnam.  He said the 
veteran refused to patronize Asian businesses because he 
reflects back on his Vietnam experiences when he sees Asians 
or people who look Vietnamese.  The examiner diagnosed the 
veteran with PTSD which the examiner said was chronic and 
unremitting with moderate to severe occupational and social 
impairment.  The examiner said the veteran spent a great deal 
of his life trying to avoid situations that might trigger 
memories of Vietnam and combat.  The examiner noted that the 
veteran's persistent alcohol abuse had at times overshadowed 
his PTSD.  He noted that the veteran's excessive alcohol 
abuse was justified by the distress and anxiety he 
persistently feels.  He assigned the veteran a GAF score of 
50.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2001 to November 2005.  In April 
2001 the veteran reported depression when he thought about 
Vietnam.  He was noted to be tearful during his examination.  
He denied being suicidal but he said he has had periods in 
the past where he was suicidal.  He also denied being 
homicidal but he said he occasionally put himself in 
situations that were dangerous.  The veteran was noted to be 
married with four grown children.  He reported that he drank 
on the weekends and occasionally during the week.  The 
veteran was diagnosed with depression and PTSD.  In May 2001 
the veteran was noted to be depressed and anxious.  His main 
complaints were nightmares and flashbacks about Vietnam.  He 
said he felt better when he avoided talking or thinking about 
Vietnam.  He said his second wife was very supportive and 
that he had four children in the area.  He was noted to 
become tearful when he talked about having to put parts of 
dead bodies into body bags.  He was noted to benefit from 
counseling with Mr. Justice.  He was noted to be on several 
medications to help him cope with his PTSD.  He denied drug 
and alcohol abuse.  He said he drank up to twelve beers a 
week mainly on the weekends.  He was diagnosed with PTSD with 
depression and assigned a GAF score of 55.  The veteran was 
noted to work as a bail bondsman.  Similar findings were 
reported in July 2001.  The veteran was noted to have been 
employed as an investigator/bail bondsman for thirty-one 
years.  He was noted to be a member of the Elks Club.  In 
August 2001 the veteran reported no auditory or visual 
hallucinations.  He said he continued to have problems with 
depression.  He denied suicidal or homicidal thoughts and he 
denied a history of suicide attempts.  He was assigned a GAF 
score of 55.  Later in August 2001 the veteran reported that 
his medication was helping his depression.  In November 2001 
the veteran reported flashbacks of war caused by the attack 
on America.  The veteran's attire, demeanor, and verbal 
interaction were noted to be appropriate.  The veteran was 
noted to be alert, coherent, and relevant in thought.  The 
veteran reported thoughts of suicide in the past few months 
but none currently.  He said his medications were helpful.  
He was assigned a GAF score of 55.  

In December 2001 the veteran reported that he slept four to 
five hours per night.  He denied audio and visual 
hallucinations.  He reported having a good appetite.  He was 
again assessed with a GAF score of 55.  In March 2002 the 
veteran reported crying spells, poor appetite, and decreased 
energy and interests.  He reported sleeping three to four 
hours per night.  He denied suicidal thoughts.  He was noted 
to have depressed mood.  He was assigned a GAF score of 55.  
In June 2002 the veteran reported that he felt like he was 
doing worse.  He said he was not sleeping and he was 
depressed.  He said his medications helped somewhat but that 
he was having panic attacks.  He said he had little interest 
or pleasure in things.  He denied feeling suicidal.  He said 
he was going to attend Alcoholic Anonymous (AA) to help him 
stop drinking.  He was assigned a GAF score of 55.  Similar 
findings were reported in August 2002.  In November 2002 the 
veteran reported continued depression and nightmares.  He 
reported sleeping better.  He reported drinking beer daily.  
He said he was unwilling to quit or cut back his drinking.  
The veteran had no suicidal or homicidal thoughts.  He was 
assessed with a GAF score of 55.  In May 2003 the veteran 
reported depression and panic attacks.  He said he continued 
to drink alcohol.  He said he experienced flashbacks three to 
four times a week.  He said he felt uncomfortable around 
people and that he had relationship problems with his wife 
for the past four years.  He said he heard voices telling him 
to hurt himself but that he ignored them.  He was assigned a 
GAF score of 55.  In August 2003 the veteran reported 
depression following his divorce two weeks prior.  He said he 
stopped drinking two weeks prior.  He reported panic attacks.  
He said he continued to experience nightmares and flashbacks 
nightly.  He denied hearing voices but he reported 
relationship problems with his wife.  He said he was 
uncomfortable around people.  He was assigned a GAF score of 
55.  In December 2003 the veteran reported a poor 
relationship with his children.  He said he had marital 
problems.  He was again assigned a GAF score of 55.  Similar 
findings were reported in January 2004 and March 2004.  In 
June 2004 the veteran reported that he was not doing well.  
He said he had been married for five years to his second wife 
but that they separated off and on and were currently 
separated.  He was noted to be casually dressed and groomed.  
He was noted to speak very softly to the point where he was 
almost inaudible initially.  He kept his head down during the 
appointment.  He reported night sweats, difficulty sleeping, 
panic attacks, nightmares and flashbacks.  He admitted 
thoughts of hurting himself but that he had no plan.  He 
denied homicidal ideations.  He was assigned a GAF score of 
52.  In October 2004 the veteran reported difficulty sleeping 
and depression.  He said he did not use alcohol.  In November 
2004 the veteran reported night sweats, anxiety, nightmares, 
and flashbacks.  He said he does not get along with anyone.  
The examiner said the veteran's conversation was relevant and 
coherent.  His affect was appropriate and his memory was 
intact.  He was assigned a GAF score of 52.  In March 2005 
the veteran reported that he was a part-time bail bonder.  He 
reported nightmares, night sweats, exaggerated startle 
response, vigilance and avoidance.  He said he was irritable, 
argumentative, screams, slams doors, punches walls, and made 
verbal and physical threats.  He said he assaulted a stranger 
in a parking lot three months prior.  He said he slept for 
one hour without interruption disturbed by acting out his 
battle dreams and that he has battered his wife in his sleep.  
He reported daily throbbing and frontal headaches and 
frequent periods of absence with speech and motor arrest.  He 
complained of forgetfulness and amnesia for storing personal 
items in inappropriate places.  He reported alcohol abuse 
from 1985 to 2004.  He admitted a history of withdrawal 
tremors.  The examiner reported that the veteran was neat, 
cooperative, and coherent.  His speech was fluent without 
dysarthria or dysphonia.  His mood was modestly depressed.  
He did not have suicidal or homicidal ideations.  He had no 
auditory or visual hallucinations.  In November 2005 the 
veteran reported night sweats, flashbacks and daily panic 
attacks.  His mood was noted to be depressed.  His affect was 
tearful when he described the website for the "wall."  He 
denied homicidal or suicidal ideations.  His insight and 
judgment were noted to be good.  He denied auditory and 
visual hallucinations.  

Mr. Justice submitted a letter dated in January 2004.  He 
reported that the veteran experienced chronic depressed mood 
and generalized anxiety with frequent panic attacks.  He said 
the veteran continued to experience chronic sleep disturbance 
and difficulty with overall functioning.  The examiner said 
the veteran had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideations, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  He noted that the veteran 
was estranged from his wife and extended family.  He said the 
veteran had difficulty effectively communicating and relating 
to people.  He also said the veteran had difficulty 
associated with chronic irritability as well as temper, 
impulse control, and anger problems.  

In April 2004, June 2004, August 2004, November 2004, 
December 2004, and January to December 2005 the veteran's 
mood was noted to be depressed and anxious with intense mood, 
memory deficiencies, restless sleep and insomnia, poor eye 
contact and normal speech.  At times his speech was noted to 
be slow.  He had continued symptoms of PTSD.  

A letter dated in September 2004 was submitted from Mr. 
Justice and T. Faulk, Ph.D., C.T.S.  They reported that the 
veteran was on medications to deal with his PTSD symptoms.  
They noted that the veteran was involved in individual and 
group therapy.  They said the veteran tended to isolate 
himself and had little contact with others on a weekly basis.  
They noted that the veteran experienced suicidal ideations 
and depressive symptoms daily.  They said the veteran 
neglected his personal hygiene and health at times.  They 
said there was reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  They assigned the veteran a GAF score between 
50 and 55.  

Another letter was submitted from Mr. Justice in October 2004 
in which he reported that the veteran had attended 70 
individual sessions and 33 group sessions.  He said the 
veteran was seen bi-monthly or more and was cooperative, 
responsible, and compliant in his treatment.  The veteran's 
daughter was involved in a serious car accident resulting in 
brain injuries which was noted to have exacerbated his PTSD 
symptoms.  He said the veteran was often emotional and 
verging on tears during his sessions.  He noted that the 
veteran experienced mood swings and that his symptoms were 
exacerbated by the war in Iraq.  He said the veteran did his 
best to maintain function within his employment at his 
family's bail bonding business.  He said the veteran had days 
where he was unable to function.  He also noted that the 
veteran frequently had suicidal and homicidal ideations.  He 
said the veteran had a tendency to isolate himself so he had 
limited contact with others.  He had difficulty maintaining 
long term relationships and the veteran had tendencies to 
avoid taking care of his personal hygiene and health.  He 
said the veteran had reduced reliability and productivity, 
flattened affect, stereotyped speech, circumlocutory speech, 
and frequent intrusive thoughts.  He said the veteran had 
panic attacks three to five times per week,  He said the 
veteran had difficulty understating complex commands, 
impairment of both long and short-term memory, impaired 
abstract thinking, impaired judgment, disturbances of 
motivation and mood.  He assigned the veteran a GAF score of 
50.  

The veteran testified at a video conference hearing in 
October 2004.  The veteran testified that he had a problem 
with anger and did not get along with his family members.  He 
said he did not really have any friends and he basically 
stayed by himself.  He said he stopped attending high school 
football games because of the crowds of people.  He said he 
did not take his wife out to dinner very often.  He said he 
was currently married to his second wife for six years and 
that his first marriage lasted nineteen years.  He said his 
first marriage ended because they could not work out their 
problems or get along.  He said he went to Sunday school once 
in a while.  He said when he attended Sunday school he sat in 
the back.  He said loud noises affected him.  He testified 
that he is quick to lose his temper.  He said he experienced 
crying spells and flashbacks of Vietnam three to four times 
per week.  He also said he experienced night sweats and 
depression.  He said he had anxiety attacks and woke up in a 
cold sweat three to four times per week.  He said he had 
thoughts of taking his own life as recently as the day before 
his hearing.  He said he was employed as a bail bondsman and 
investigator.  He said he went into the office three to four 
times a week.  He said he was a part owner in the business 
and his brother did most of the work involved with the 
company.  He said he was on four medications for his PTSD.  
He said his symptoms, specifically panic attacks, flashbacks 
and problems with anger, had worsened since his last VA 
examination in 2003.  He said those symptoms were more 
frequent and more severe.  He said he worked less in the last 
year.  He said he and his wife had separated and gotten back 
together and were again separated but trying to work things 
out.  He said the separation resulted from his PTSD symptoms.  

In April 2004, June 2004, August 2004, November 2004, 
December 2004, and January to December 2005 the veteran's 
mood was noted to be depressed and anxious with intense mood, 
memory deficiencies, restless sleep and insomnia, poor eye 
contact and normal speech.  At times his speech was noted to 
be slow.  He had continued symptoms of PTSD.  In October 2005 
the veteran was noted to have continued depression with 
occasional suicidal ideations.  He was also noted to have 
problems with his relationship with his wife and extended 
family.  The veteran attended group therapy sessions from 
April 2004 to May 2005.  

In January 2006, February 2006 and March 2006, May 2006, June 
2006, October 2006, the veteran was noted to have a blunted 
affect and memory deficiencies.  

Mr. Justice submitted a letter dated in January 2006 in which 
he reported that the veteran was being treated with 
psychotropic medications to maintain his present mental 
status.  He noted the veteran's most problematic symptom 
continued to be depression and generalized anxiety and panic 
attacks.  He said the veteran disclosed periods of unprovoked 
irritability with periods of violent thoughts and he noted, 
if provoked, the veteran could possibly be dangerous to 
himself or others.  He said the veteran's inability to adapt 
to stressful circumstances interfered with his ability to 
establish and maintain effective relationships with others.  
He said the veteran had periods in which he was very 
emotional and tearful due to his depression.  He said the 
veteran experienced survivor's guilt and went on a trip to 
Vietnam to get closure on a traumatic part of his life.  Mr. 
Justice noted that the veteran disclosed that he experienced 
ideations associated with paranoia and persecution.  He said 
the veteran continued to have a tendency to isolate himself.  
He said the veteran had very little contact with others on a 
weekly basis.  He said the veteran continued to have 
estrangement from his wife and difficulty with relationships 
with his grown children.  He said the veteran continued to 
take psychotropic medications.  He said the veteran neglected 
his personal hygiene and health at times.  He said there was 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  He said 
the veteran's current GAF score was 50 but that the veteran's 
GAF score had fallen between 40 and 45 in the past few months 
due to PTSD symptoms.  He noted that the veteran's anger, 
withdrawal, and difficulty concentrating would affect the 
veteran when functioning in a work environment.  

Dr. Faulk submitted letters dated in January 2006 and 
February 2006.  In January 2006 he said the veteran neglected 
his personal hygiene and health at times.  He said there was 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  He said 
the veteran's current GAF score was between 50 and 55 but 
that the veteran's GAF score had fallen between 40 and 45 in 
the past few months.  He noted that the veteran's anger, 
withdrawal, and difficulty concentrating would affect the 
veteran when functioning in a work environment.  

In February 2006 Dr. Faulk reported that the veteran was 
experiencing major symptoms of PTSD and major interpersonal 
conflict.  He noted that the veteran continued to experience 
major problems associated with his interactions with family 
members and others.  He noted the veteran tended to self-
isolate.  He said the veteran also had difficulties 
initiating and maintaining effective relationships.  Dr. 
Faulk reported that the veteran experienced suicidal 
ideations and depression-related symptoms on a daily basis.  
He noted the veteran continued to take an assortment of 
psychotropic medications to maintain his mental health 
conditions.  He again noted that the veteran neglected his 
personal hygiene and health at times.  He said there was 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  He said 
the veteran's current GAF score was between 50 and 55 but 
that the veteran's GAF score had fallen between 40 and 45 in 
the past few months.  He noted that the veteran's anger, 
withdrawal, and difficulty concentrating would affect the 
veteran when functioning in a work environment.  

The veteran was afforded another VA examination in March 
2006.  The veteran reported moderate depression.  He was 
noted to be on several medications but the he said that he 
still experienced persistent panic attacks.  He said he 
stayed at home most of the time and had low energy.  He said 
he did not think his medication was working well.  The 
veteran reported that he was married twice.  He said he and 
his wife were currently separated for the last six to seven 
months.  He reported irritability.  He said he is not close 
to his children except for one daughter.  He said his wife 
left because he is difficult to live with.  He said he has 
only one or two friends and he tries to avoid crowds.  The 
veteran said he was working part-time as a bail bonder.  He 
said he could not work full-time because it is stressful and 
he does not get along with people on the job because of his 
suspiciousness and irritability.  The veteran reported poor 
sleep for four to five hours nightly.  He said he wakes 
frequently.  He said he has nightmares almost nightly.  The 
veteran reported that he was very easily aroused and 
depressed.  He said he tries to stay by himself since he is 
very irritable.  The examiner said that the veteran was 
dressed appropriately.  The veteran avoided eye contact 
during the examination.  He was noted to be moderately 
anxious and depressed.  He showed mild psychomotor 
retardation but he was not delusional.  The veteran was noted 
to be free from auditory and visual hallucinations.  He was 
not suicidal or assaultive.  The veteran was noted to have 
difficulty focusing and concentrating because of his 
depression and anxiety.  He assigned the veteran a GAF score 
of 52.  The examiner opined that the veteran in spite of 
medication he was still moderately depressed, somewhat 
anxious, and cannot concentrate well.  He said the veteran 
can only work part-time.  He noted the veteran reported 
working one day a week.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Ibid.  

For the period prior to March 31, 2003, the Board finds that, 
in light of the medical evidence of record, as discussed 
above, an award higher than the 30 percent evaluation already 
awarded is not warranted.  

Regarding the application of the pertinent criteria, there is 
evidence of some occupational impairment.  The veteran 
reported that he got along well with clients at his March 
2001 VA examination.  But the veteran reported some 
difficulty with his employment as a bail bondsman to his 
private counselor and his private counselor reported that the 
veteran experienced occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The Board notes that the veteran reported that he had 
been employed as an investigator/bail bondsman for thirty-one 
years.  There is evidence of some social impairment.  
However, the veteran reported that his wife was very 
supportive.  All the evidence points to a veteran who is 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation.  He exhibited a depressed 
and anxious mood but his depression did not cause symptoms 
greater than those typical of the 30 percent rating.  There 
was evidence of sleep loss, some panic attacks and mild 
memory loss.  The frequency of panic attacks was reported to 
be weekly and did not rise to the 50 percent level of more 
than once a week.  

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social and occupational impairment, 
there is no indication that the veteran had difficulty in 
establishing and maintaining social relationships.  The 
veteran reported that he was a member of the Elks Club.  He 
was noted to have been employed as a bail bondsman for 
thirty-one years.  The veteran reported obsessive or 
ritualistic behavior but there is no indication that it 
interfered with his routine activities.  There is no evidence 
that the veteran had stereotyped speech or difficulty in 
understanding complex commands.  The veteran reported that he 
had some impairment of memory but the evidence does not 
indicate that he had impaired judgment or impaired abstract 
thinking.  The March 2001 examiner noted that the veteran's 
insight and judgment were fair and his memory for recent and 
remote events was intact.  He reported only occasional panic 
attacks.  The veteran was mildly depressed and anxious.

The Board notes that the veteran's GAF score ranged from 55 
to 70 based on the evidence dated during the time period in 
question.  The Board notes that a GAF score of 70 was 
assigned when the veteran underwent a VA examination in March 
2001.  At all other times his GAF was 55, indicative of 
moderate symptoms.  While GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
they are persuasive evidence when used in association with 
detailed evaluations.  In this case the 30 percent rating 
contemplates GAF scores between 55 and 70 and a moderate 
level of PTSD.  Additionally, even the veteran's own 
counselor noted during the period beginning with the award of 
service connection that the veteran experienced intermittent 
periods of inability to perform occupational tasks, which 
mirrors the criteria for the 30 percent rating.  Because, as 
noted, for the period prior to March 31, 2003, the evidence 
did not warrant greater than the 30 percent disability 
awarded, a higher evaluation is not warranted.  

A 50 percent award for the period prior to March 31, 2003 is 
not warranted because there is no evidence that there was 
functional and social impairment with reduced reliability.  
As noted above, the veteran was noted to be employed as an 
investigator/bail bondsman for thirty-one years.  There is no 
evidence of flattened affect, circumlocutory speech, or panic 
attacks more than once per week.  The veteran reported some 
instances of irritability and anger and he said that his 
first marriage ended because of his irritability and anger 
but the veteran also reported that his second wife was very 
supportive.  It bears repeating that the criteria for the 
award of a 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In sum, the Board finds that the criteria for 
a rating higher than the assigned 30 percent disability 
rating for the period prior to March 31, 2003 is not 
warranted. 

Turning to the period beginning March 31, 2003, the Board 
finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 70 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that the veteran suffers social impairment with 
deficiencies in most areas, such as family relations and 
mood.  The GAF scores assigned during the period in question 
range from 40 to 55.  Such scores are indicative of someone 
with moderate to serious symptoms of PTSD and with an 
inability to establish and maintain effective relationships.  
The veteran reported difficulty interacting with other people 
and he said he had a tendency to isolate himself.  The 
veteran reported being estranged from his wife.  The veteran 
reported suicidal ideations.  He reported significant memory 
loss and difficulty with focus and concentration.  He 
complained of forgetfulness and amnesia for storing personal 
items in inappropriate places.  The veteran said he spent a 
great deal of his life trying to avoid situations which might 
trigger memories of Vietnam.  He testified that he is quick 
to lose his temper.  He said he experienced crying spells and 
flashbacks of Vietnam three to four times per week.  He also 
said he experienced night sweats and depression.  The veteran 
reported that he only went to work once a week.  He also 
reported impaired impulse control.  He said he was irritable, 
argumentative, screams, slams doors, punches walls, and made 
verbal and physical threats.  He said he assaulted a stranger 
in a parking lot.  He also reported frequent ruminations and 
obsessive thoughts about his military traumas.  

While the veteran does not experience all the symptoms 
typical of the criteria for a 70 percent rating, his problems 
appear to be more akin to these criteria than they are to the 
criteria for a 50 percent rating.  Also, while his counselor 
has suggested by way of some letters prepared since March 
2003 that the veteran's impairment resulted in reduced 
reliability and productivity, which mirrors the criteria for 
a 50 percent rating, the Board finds that this has not always 
been the case.  His record suggests that, since March 31, 
2003, he has had deficiencies in most areas.  Consequently, 
the Board finds that an increased (70 percent) rating is 
warranted for the period from March 31, 2003.  38 C.F.R. § 
4.7.  

The Board finds that the veteran does not experience symptoms 
of PTSD to the level required for a 100 percent rating.  The 
medical evidence does not reflect that he suffers symptoms 
indicative of the 100 percent evaluation.  There is no 
indication that he has had gross impairment in thought 
processes or communication.  There has been no indication 
that he is disoriented, or that there is a persistent danger 
of the veteran hurting himself or others.  There is no 
evidence of any language disturbances, delusions, or 
hallucinations.  In short, although his symptoms result in 
impairment that may best be described as serious or causing 
deficiencies in most areas, his PTSD symptoms have not 
resulted in the degree of impairment contemplated by the 100 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006)--total occupational and social impairment.  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed his claim in November 2000, prior to 
enactment of the VCAA.  The veteran's claim was granted in 
March 2001.  The veteran appealed the rating assigned.  The 
RO notified the veteran of the evidence/information required 
to substantiate his claim for an increased rating in March 
2003.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  He was informed that the 
evidence must show that his disability had worsened in order 
to establish an increased rating.  The veteran was informed 
what the RO had done to assist with his claim.  The RO sent 
the veteran follow-up letters in August 2003, December 2005, 
and February 2006 and informed him of the status of his claim 
and again informed him that the evidence must show that his 
service-connected disability had worsened in order to 
establish an increased rating.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment reports 
and private medical records were obtained and associated with 
the claims file.  The veteran was afforded several VA 
examinations.  The veteran testified at a video conference 
hearing.  The Board finds that every effort has been made to 
seek out evidence helpful to the veteran and his claim for a 
higher rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e) (2006).  


ORDER

Award of an evaluation higher than 30 percent for the 
veteran's service-connected PTSD for the period prior to 
March 31, 2003, is denied.  

Entitlement to a 70 percent disability rating for PTSD is 
granted for the period from March 31, 2003, subject to the 
law and regulations governing the payment of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


